Per Curiam.

We affirm the judgment of the court of appeals based on our decision in Forsyth’s appeal in a recent mandamus case in which he raised the same claims. State ex rel. Forsyth v. Brigner (1999), 86 Ohio St.3d 71, 711 N.E.2d 684.
We also agree that by filing numerous original actions to challenge the same rulings by Judge Brigner, Forsyth has abused his in forma pauperis status. As the United States Supreme Court observed in In re Sindram (1991), 498 U.S. 177, 179-180, 111 S.Ct. 596, 597-598, 112 L.Ed.2d 599, 604-605:
“[T]he Court waives filing fees and costs for indigent individuals in order to promote the interests of justice. The goal of fairly dispensing justice, however, is compromised when the Court is forced to devote its limited resources to the processing of repetitious and frivolous requests. Pro se petitioners have a greater capacity than most to disrupt the fair allocation of judicial resources because they are not subject to the financial considerations — filing fees and attorney’s fees — that deter other litigants from filing frivolous petitions. * * * The risks of abuse are particularly acute with respect to applications for extraordinary relief, since such petitions are not subject to any time limitations and, theoretically, could be filed at any time without limitation. In order to prevent frivolous petitions for extraordinary relief from unsettling the fair administration of justice, the Court has a duty to deny in forma pauperis status to those individuals who have abused the system. Under the circumstances of this case, we find it appropriate to deny informa pauperis status to petitioner in this and all future petitions for extraordinary relief.” (Citation omitted.) See, also, State ex rel. Richard v. Cuyahoga Cty. Commrs. (1995), 100 Ohio App.3d 592, 654 N.E.2d 443; Karmasu v. Wilkinson (1996), 115 Ohio App.3d 737, 686 N.E.2d 309.
Based on the foregoing, we affirm the judgment of the court of appeals. We also order that the Clerk of this court not accept for filing any additional appeals or original actions from Forsyth unless accompanied by the docket fee and security deposit required by S.Ct.Prac.R. XV. See Smith v. Servar-Portion, Inc. (1997), 78 Ohio St.3d 1504, 679 N.E.2d 5; In re Guess (1996), 75 Ohio St.3d 1515, 665 N.E.2d 684; S.Ct.Prac.R. XIV(5).1

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

. We deny Forsyth’s request for oral argument. He has not established any of the factors that might warrant oral argument State ex rel. Lee v. Trumbull Cty. Probate Court (1998), 83 Ohio St.3d 369, 371. 700 N.E.2d 4, 7.